Citation Nr: 1634626	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-02 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in California, San Diego


THE ISSUE

Was the denial of a waiver of indebtedness for the advance payment of $3,000.00 correct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2010.

The present matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision in which the RO's Committee on Waivers and Compromises denied the Veteran's claim for waiver of recovery of an overpayment of compensation benefits in the amount of $3,000.00.

The Veteran was provided a videoconference hearing in July 2016 before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Veteran does not dispute the validity of debt.  (See July 2016 Hearing Transcript p. 3).  A treasury check for $3,000.00 was issued on November 24, 2009 for an emergency advancement.  On February 13, 2010, the VA established a debt for the advance payment, and the Debt Management Center sent the notification of debt letter on February 22, 2010.  At issue is whether the denial of a waiver of indebtedness for the advance payment of $3,000.00 was correct.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2014).  The Veteran in this case requests a waiver of an overpayment debt in the amount of $3000.00. 

The January 2012 Statement of the Case (SOC) did not discuss a waiver of the debt pursuant to the principals of "equity and good conscience."  Under 38 C.F.R. § 1.965 (a)(2015), six elements are set forth for considering whether repayment of indebtedness would violate principles of "equity and good conscience."  The "equity and good conscience" elements to consider are the fault of the debtor, balancing the fault of the debtor and VA, undue hardship, defeat of purpose, unjust enrichment and a change in position to one's detriment.  On remand, the RO/AMC should rejadudicate the claim after appropriate development considering the principals of "equity and good conscience."

Finally, as there is no current information detailing the Veteran's financial picture of record and undue hardship is a consideration in the determination of whether a debt should be waived, the Veteran should be asked to provide complete and accurate information regarding his current income, expenses, and net worth.  On remand, he should again be provided and asked to complete and return a Financial Status Report.

Accordingly, the case is REMANDED for the following action:

1.  Conduct an audit and provide a detailed summary of the basis and amount of any debts owed since 2010, and the current balance owed (if any).  A copy of the written audit should be inserted into the claims file and another provided to the Veteran.

2.  Also, request the Veteran to provide income and expense information, via a Financial Status Report, for the years from 2011 forward, to consider with his waiver requests.  Allow time for a response.

3.  Then, the appropriate AOJ should adjudicate the Veteran's request for a waiver of the debt pursuant to the principals of "equity and good conscience."

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




